EXAMINER’S STATEMENT
Claims 1, 3-8, 11-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Using pixel masks for the purpose of antialiasing is well known in the art. See, for example, the attached PTO-892 form. However, the limitation “wherein the number of masked pixels defined in the 2 x 2 pixel mask increases as a function of a distance of the region of the image from a centre of the image,” taken as a whole, renders the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611